Exhibit 10.17

DIRECTOR RETIREMENT AGREEMENTS

Summary Of Material Terms Specific To Each Director

Name

 

Date of Agreement

 

Normal Retirement
Age Annual Benefit

 

Benefit under
Endorsement Split
Dollar Agreement

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

Mr. Hoogenboom

 

 

December 19, 2006

 

$

18,000

 

$

50,000

 

Mr. Jebaily

 

 

December 19, 2006

 

$

12,000

 

$

50,000

 

Mr. Kampiziones

 

 

December 19, 2006

 

$

12,000

 

$

50,000

 

Dr. Lusk

 

 

December 19, 2006

 

$

12,000

 

$

50,000

 

Me. Porter

 

 

December 19, 2006

 

$

12,000

 

$

50,000

 

Mr. Turner

 

 

December 19, 2006

 

$

12,000

 

$

50,000

 

Mr. Willis

 

 

December 19, 2006

 

$

12,000

 

$

-0-

 

MR. KAMPIZIONES’ DIRECTOR RETIREMENT AGREEMENT DOES NOT VEST UNTIL THE LATER OF
NORMAL RETIREMENT AGE OR SEVEN YEARS OF SERVICE.

--------------------------------------------------------------------------------




FIRST RELIANCE BANK
DIRECTOR RETIREMENT AGREEMENT

          This DIRECTOR RETIREMENT AGREEMENT (this “Agreement”) is entered into
as of                             ,  2006 by and between First Reliance Bank, a
South Carolina-chartered bank (the “Bank”), and ______________,  a director of
the Bank (the “Director”).

          WHEREAS, to encourage the Director to remain a member of the Bank’s
board of directors, the Bank is willing to provide retirement benefits to the
Director, which the Bank will pay from its general assets, and

          WHEREAS, none of the conditions or events included in the definition
of the term “golden parachute payment” that is set forth in section
18(k)(4)(A)(ii) of the Federal Deposit Insurance Act [12 U.S.C.
1828(k)(4)(A)(ii)] and in Federal Deposit Insurance Corporation Rule
359.1(f)(1)(ii) [12 CFR 359.1(f)(1)(ii)] exists or, to the best knowledge of the
Bank, is contemplated insofar as the Bank is concerned.

          NOW THEREFORE, in consideration of these premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Director and the Bank hereby agree as follows.

ARTICLE 1
DEFINITIONS

          Whenever used in this Agreement, the following words and phrases shall
have the meanings specified.

          1.1      “Accrual Balance” means the liability that should be accrued
by the Bank under generally accepted accounting principles (“GAAP”) to account
for the Bank’s obligation to the Director under this Agreement, applying
Accounting Principles Board Opinion No. 12, as amended by Statement of Financial
Accounting Standards No. 106.  The Accrual Balance shall be calculated using a
discount rate determined by the Plan Administrator, resulting in an Accrual
Balance at the Normal Retirement Age that equals the present value of the normal
retirement benefits.  The discount rate means the rate used by the Plan
Administrator for determining the Accrual Balance.  In its sole discretion, the
Plan Administrator may adjust the discount rate to maintain the rate within
reasonable standards according to GAAP.

          1.2      “Beneficiary” means each designated person, or the estate of
the deceased Director, entitled to benefits, if any, upon the death of the
Director, determined according to Article 4.

           1.3     “Beneficiary Designation Form” means the form established
from time to time by the Plan Administrator that the Director completes, signs,
and returns to the Plan Administrator to designate one or more Beneficiaries.

          1.4      “Change in Control” shall mean a change in control as defined
in Internal Revenue Code section 409A and rules, regulations, and guidance of
general application thereunder issued by the Department of the Treasury,
including –

 

          (a)          Change in ownership: a change in ownership of First
Reliance Bancshares, Inc. occurs on the date any one person or group accumulates
ownership of First Reliance Bancshares, Inc.’s stock constituting more than 50%
of the total fair market value or total voting power of First Reliance
Bancshares, Inc.’s stock,


--------------------------------------------------------------------------------




 

          (b)          Change in effective control: (x) any one person or more
than one person acting as a group acquires within a 12-month period ownership of
stock of First Reliance Bancshares, Inc. possessing 35% or more of the total
voting power of First Reliance Bancshares, Inc.’s stock, or (y) a majority of
First Reliance Bancshares, Inc.’s board of directors is replaced during any
12-month period by directors whose appointment or election is not endorsed in
advance by a majority of First Reliance Bancshares, Inc.’s board of directors,
or

 

 

 

          (c)          Change in ownership of a substantial portion of assets: a
change in the ownership of a substantial portion of First Reliance Bancshares,
Inc.’s assets occurs if in a 12-month period any one person or more than one
person acting as a group acquires assets from First Reliance Bancshares, Inc.
having a total gross fair market value equal to or exceeding 40% of the total
gross fair market value of all of the assets of First Reliance Bancshares, Inc.
immediately before the acquisition or acquisitions.  For this purpose, gross
fair market value means the value of First Reliance Bancshares, Inc.’s assets,
or the value of the assets being disposed of, determined without regard to any
liabilities associated with the assets.

          1.5     “Code” means the Internal Revenue Code of 1986, as amended,
and rules, regulations, and guidance of general application issued thereunder by
the Department of the Treasury.

          1.6     “Effective Date” means July 1, 2006.

          1.7      “Normal Retirement Age” means the Director’s 78th birthday.

          1.8      “Plan Administrator” or “Administrator” means the plan
administrator described in Article 7.

          1.9        “Plan Year” means a twelve-month period commencing on
January 1 and ending on December 31 of each year.  The initial Plan Year shall
commence on the effective date of this Agreement.

          1.10     “Separation from Service” means the Director’s service as a
director, executive, or independent contractor to the Bank and any member of a
controlled group, as defined in Code section 414, terminates for any reason,
other than because of a leave of absence approved by the Bank and other than
because of the Director’s death.  For purposes of this Agreement, if there is a
dispute about the Director’s status or the date of the Director’s Separation
from Service, the Bank shall have the sole and absolute right to decide the
dispute unless a Change in Control shall have occurred.

          1.11     “Termination for Cause” means the Director is not nominated
by the board or nominating committee for reelection as a director after the
expiration of the Director’s term, or the Director is removed from the board of
directors, in either case because of the Director’s –

 

          (a)          gross negligence or gross neglect of duties,

 

 

 

          (b)          commission of a felony or commission of a misdemeanor
involving moral turpitude,

 

 

 

          (c)          fraud, disloyalty, dishonesty, or willful violation of
any law or significant policy of the Bank committed in connection with the
Director’s service and resulting in an adverse effect on the Bank, or

 

 

 

          (d)          removal from service or permanent prohibition from
participating in the Bank’s affairs by an order issued under Section 8(e)(4) or
(g)(1) of the Federal Deposit Insurance Act [12 U.S.C. 1818(e)(4) or (g)(1)].


--------------------------------------------------------------------------------




ARTICLE 2
LIFETIME BENEFITS

          2.1     Normal Retirement Age.  Unless Separation from Service occurs
first, instead of any other benefit under this Agreement the Bank shall pay an
annual benefit of $________ in cash to the Director if the Director remains in
active service with the Bank through the earlier of (x) Normal Retirement Age or
(y) seven years from the Effective Date of this Agreement.  If the Director’s
Separation from Service thereafter is a Termination for Cause or if this
Agreement terminates under Article 5, no further benefits shall be paid.  The
Bank shall pay the annual benefit to the Director in 12 equal monthly
installments payable on the first day of each month, beginning with the month
immediately after the first to occur of (x) the month in which the Director
attains the Normal Retirement Age or (y) the month in which the seventh
anniversary of the Effective Date of this Agreement occurs.  The annual benefit
shall be paid to the Director for ten years.  However, if a Change in Control
occurs while the Director is receiving benefits under this section 2.1, the Bank
shall pay to the Director in a single lump sum within three days after the
Change in Control the Accrual Balance existing when the Change in Control
occurs.  Despite any contrary provision of this Agreement however, no benefits
under this Agreement or under the Endorsement Split Dollar Agreement shall be
paid or payable to the Director or Beneficiary if this Agreement is terminated
under Article 5.

          2.2     Separation from Service Before Normal Retirement Age.  If the
Director’s Separation from Service occurs before the Director becomes entitled
to the benefit under section 2.1, within three days after Separation from
Service the Bank shall pay to the Director in a single lump sum the Accrual
Balance existing when Separation from Service occurs.  Despite any contrary
provision of this Agreement however, no benefits under this Agreement or under
the Endorsement Split Dollar Agreement shall be paid or payable to the Director
or Beneficiary if this Agreement is terminated under Article 5.

ARTICLE 3
DEATH BENEFIT

          3.1     Death Before Separation from Service.  If the Director dies
before Separation from Service and at death the Director is not yet entitled to
the benefit under section 2.1, at the Director’s death the Beneficiary shall be
entitled to (w) the benefit described in the Endorsement Split Dollar Agreement
attached to this Agreement as Addendum A and (x) the Accrual Balance existing on
the date of the Director’s death.  The benefit specified in clause (x) shall be
paid to the Beneficiary 90 days after the Director’s death.  If the Director
dies before Separation from Service but at death the Director has become
entitled to the benefit under section 2.1, at the Director’s death the
Beneficiary shall be entitled to (y) the benefit described in the Endorsement
Split Dollar Agreement attached to this Agreement as Addendum A and (z) the
benefit specified in section 2.1 that remains unpaid on the date of the
Director’s death.  The benefit, if any, specified in clause (z) shall be paid to
the Beneficiary at the same time and in the same amount the benefit would have
been paid to the Director had the Director survived.  Despite any contrary
provision of this Agreement however, no benefits under this Agreement or under
the Endorsement Split Dollar Agreement shall be paid or payable to the Director
or Beneficiary if this Agreement is terminated under Article 5.

          3.2     Death after Separation from Service.  The Director’s
Beneficiary shall be entitled to no benefits under the Endorsement Split Dollar
Agreement attached to this Agreement as Addendum A after the Director’s
Separation from Service.  If the Director dies after Separation from Service but
at Separation from Service the Director had become entitled to the benefit under
section 2.1, at the Director’s death the Beneficiary shall be entitled to any
benefits under section 2.1 that remain unpaid on the date of the Director’s
death, which benefits shall be paid to the Beneficiary at the same time and in
the same amount the benefit would have been paid to the Director had the
Director survived.  If the Director dies after Separation from Service but at
Separation from Service the Director was entitled solely to the benefit under
section 2.2, at the Director’s death the Beneficiary shall be entitled to no
benefits under this Agreement.

--------------------------------------------------------------------------------




ARTICLE 4
BENEFICIARIES

          4.1     Beneficiary Designations.  The Director shall have the right
to designate at any time a Beneficiary to receive any benefits payable under
this Agreement upon the death of the Director.  The Beneficiary designated under
this Agreement may be the same as or different from the beneficiary designation
under any other benefit plan of the Bank in which the Director participates.

          4.2     Beneficiary Designation: Change.  The Director shall designate
a Beneficiary by completing and signing the Beneficiary Designation Form and
delivering it to the Plan Administrator or its designated agent.  The Director’s
Beneficiary designation shall be deemed automatically revoked if the Beneficiary
predeceases the Director or if the Director names a spouse as Beneficiary and
the marriage is subsequently dissolved.  The Director shall have the right to
change a Beneficiary by completing, signing, and otherwise complying with the
terms of the Beneficiary Designation Form and the Plan Administrator’s rules and
procedures, as in effect from time to time.  Upon the acceptance by the Plan
Administrator of a new Beneficiary Designation Form, all Beneficiary
designations previously filed shall be cancelled.  The Plan Administrator shall
be entitled to rely on the last Beneficiary Designation Form filed by the
Director and accepted by the Plan Administrator before the Director’s death.

          4.3     Acknowledgment.  No designation or change in designation of a
Beneficiary shall be effective until received, accepted, and acknowledged in
writing by the Plan Administrator or its designated agent.

          4.4     No Beneficiary Designation.  If the Director dies without a
valid beneficiary designation, or if all designated Beneficiaries predecease the
Director, then the Director’s spouse shall be the designated Beneficiary.  If
the Director has no surviving spouse, the benefits shall be made to the personal
representative of the Director’s estate.

          4.5     Facility of Payment. If a benefit is payable to a minor, to a
person declared incapacitated, or to a person incapable of handling the
disposition of his or her property, the Bank may pay such benefit to the
guardian, legal representative, or person having the care or custody of the
minor, incapacitated person, or incapable person.  The Bank may require proof of
incapacity, minority, or guardianship as it may deem appropriate before
distribution of the benefit.  Distribution shall completely discharge the Bank
from all liability for the benefit.

ARTICLE 5
GENERAL LIMITATIONS

          5.1     Termination for Cause.  Despite any contrary provision of this
Agreement, the Bank shall not pay any benefit under this Agreement and this
Agreement shall terminate if Separation from Service is the result of
Termination for Cause.  Likewise, the Beneficiary shall be entitled to no
benefits under the Endorsement Split Dollar Agreement attached to this Agreement
as Addendum A and the Endorsement Split Dollar Agreement also shall terminate if
Separation from Service is the result of Termination for Cause.

          5.2     Suicide or Misstatement.  The Bank shall not pay any benefit
under this Agreement and the Beneficiary shall be entitled to no benefits under
the Endorsement Split Dollar Agreement attached as Addendum A if the Director
commits suicide within two years after the date of this Agreement or if the
Director makes any material misstatement of fact on any application or resume
provided to the Bank or on any application for benefits provided by the Bank.

--------------------------------------------------------------------------------




          5.3     Removal.  If the Director is removed from office or
permanently prohibited from participating in the Bank’s affairs by an order
issued under section 8(e)(4) or (g)(1) of the Federal Deposit Insurance Act, 12
U.S.C. 1818(e)(4) or (g)(1), all obligations of the Bank under this Agreement
shall terminate as of the effective date of the order, and the Endorsement Split
Dollar Agreement also shall terminate as of the effective date of the order.

          5.4     Default.  Despite any contrary provision of this Agreement, if
the Bank is in “default” or “in danger of default,” as those terms are defined
in section 3(x) of the Federal Deposit Insurance Act, 12 U.S.C. 1813(x), all
obligations under this Agreement shall terminate.

          5.5     FDIC Open-Bank Assistance.  All obligations under this
Agreement shall terminate, except to the extent determined that continuation of
the contract is necessary for the continued operation of the Bank, when the
Federal Deposit Insurance Corporation enters into an agreement to provide
assistance to or on behalf of the Bank under the authority contained in Federal
Deposit Insurance Act section 13(c).  12 U.S.C. 1823(c).  Rights of the parties
that have already vested shall not be affected by such action, however.

ARTICLE 6
CLAIMS AND REVIEW PROCEDURES

          6.1     Claims Procedure.  The Bank shall notify in writing any person
or entity making a claim for benefits under this Agreement (the “Claimant”) of
his or her eligibility or ineligibility for benefits under the Agreement.  The
Bank shall send the written notice to the Claimant within 90 days after
Claimant’s written application for benefits.  If the Bank determines that the
Claimant is not eligible for benefits or full benefits, the notice shall state
(w) the specific reasons for denial, (x) a specific reference to the provisions
of the Agreement on which the denial is based, (y) a description of any
additional information or material necessary for the Claimant to perfect his or
her claim and a description of why it is needed, and (z) an explanation of the
Agreement’s claims review procedure and other appropriate information concerning
the steps to be taken if the Claimant wishes to have the claim reviewed.  If the
Bank determines that there are special circumstances requiring additional time
to make a decision, the Bank shall notify the Claimant of the special
circumstances and the date by which a decision is expected to be made, and the
Bank may extend the time for up to an additional 90 days.

          6.2     Review Procedure.  If the Bank determines that the Claimant is
not eligible for benefits or if the Claimant believes that he or she is entitled
to greater or different benefits, the Claimant shall have the opportunity to
have the claim reviewed by the Bank by filing a petition for review with the
Bank within 60 days after receipt of the notice issued by the Bank.  The
petition shall state the specific reasons the Claimant believes entitle him or
her to benefits or to greater or different benefits.  Within 60 days after
receipt by the Bank of the petition, the Bank shall give the Claimant (and
counsel, if any) an opportunity to present his or her position to the Bank
verbally or in writing, and the Claimant (or counsel) shall have the right to
review the pertinent documents.  The Bank shall notify the Claimant of the
Bank’s decision in writing within the 60-day period, stating specifically the
basis of its decision and identifying the specific provision(s) of the Agreement
on which the decision is based.  If because of the need for a hearing the 60-day
period is not sufficient, the decision may be deferred for up to another 60 days
at the election of the Bank, but notice of this deferral shall be given to the
Claimant.

--------------------------------------------------------------------------------




ARTICLE 7
PLAN ADMINISTRATION

          7.1     Plan Administrator Duties.  This Agreement shall be
administered by a Plan Administrator consisting of the board or such committee
or persons as the board shall appoint.  The Director may be a member of the Plan
Administrator.  The Plan Administrator shall also have the discretion and
authority to (x) make, amend, interpret, and enforce all appropriate rules and
regulations for the administration of this Agreement and (y) decide or resolve
any and all questions, including interpretations of this Agreement, as may arise
in connection with the Agreement.

          7.2      Agents.  In the administration of this Agreement, the Plan
Administrator may employ agents and delegate to them such administrative duties
as it sees fit (including acting through a duly appointed representative) and
may from time to time consult with counsel, who may be counsel to the Bank.

          7.3     Binding Effect of Decisions.  The decision or action of the
Plan Administrator with respect to any question arising out of or in connection
with the administration, interpretation, and application of the Agreement and
the rules and regulations promulgated hereunder shall be final and conclusive
and binding upon all persons having any interest in the Agreement.  No Director
shall be deemed to have any right, vested or nonvested, regarding the continuing
effect of any decision or action of the Plan Administrator.

          7.4     Indemnity of Plan Administrator.  The Bank shall indemnify and
hold harmless the members of the Plan Administrator against any and all claims,
losses, damages, expenses, or liabilities arising from any action or failure to
act with respect to this Agreement, except in the case of willful misconduct by
the Plan Administrator or any of its members.

          7.5     Bank Information.  To enable the Plan Administrator to perform
its functions, the Bank shall supply full and timely information to the Plan
Administrator on all matters relating to the date and circumstances of the
retirement, Disability, death, or Separation from Service of the Director, and
such other pertinent information as the Plan Administrator may reasonably
require.

ARTICLE 8
MISCELLANEOUS

          8.1     Amendment.  This Agreement may be amended solely by a written
agreement signed by the Bank and the Director, except that the Bank specifically
reserves the right to amend this Agreement as necessary to comply with Code
section 409A.

          8.2     Termination.  The Bank reserves the right to terminate this
Agreement at any time if, because of legislative, judicial or regulatory action,
continuation of the Agreement would (x) cause benefits to be taxable to the
Director before actual receipt or (y) in the Bank’s judgment, result in
significant financial penalties or other significantly detrimental consequences
for the Bank (other than the financial impact of paying benefits).  Any
termination of this Agreement shall be subject to any restrictions on
termination that are applicable to ensure continued compliance under section
409A.

          8.3     Binding Effect.  This Agreement shall bind the Director and
the Bank and their beneficiaries, successors and assigns, survivors, executors,
administrators, and transferees.

          8.4     No Guarantee of Service.  This Agreement is not a contract for
services.  This Agreement does not give the Director the right to remain a
director of the Bank nor does this Agreement interfere with the shareholder’s
right to replace the Director.  This Agreement also does not require the
Director to remain a director nor interfere with the Director’s right to
terminate services at any time.

--------------------------------------------------------------------------------




          8.5     Non-Transferability.  Benefits under this Agreement cannot be
sold, transferred, assigned, pledged, attached, or encumbered.

          8.6     Taxes.  The Bank shall withhold any taxes that are required to
be withheld from the benefits provided under this Agreement.

          8.7     Successors; Binding Agreement.  By an assumption agreement in
form and substance satisfactory to the Director, the Bank will require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business or assets of the Bank or
First Reliance Bancshares, Inc. to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Bank would be
required to perform this Agreement if no such succession had occurred.

          8.8     Applicable Law.  The Agreement and all rights hereunder shall
be governed by the internal substantive laws of the State of South Carolina,
without regard to principles of conflict of laws.

          8.9     Unfunded Arrangement.  The Director is a general unsecured
creditor of the Bank for the payment of benefits under this Agreement.  The
benefits represent the mere promise by the Bank to pay such benefits.  The
rights to benefits are not subject in any manner to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, attachment, or garnishment by
creditors.  Any insurance on the Director’s life is a general asset of the Bank
to which the Director has no preferred or secured claim.

          8.10     Severability.  If any provision of this Agreement is held
invalid, such invalidity shall not affect any other provision of this Agreement
not held invalid, and each such other provision shall continue in full force and
effect to the full extent consistent with the law.  If any provision of this
Agreement is held invalid in part, such invalidity shall not affect the
remainder of such provision not held invalid, and the remainder of such
provision together with all other provisions of this Agreement shall continue in
full force and effect to the full extent consistent with the law.

          8.11     Captions and Counterparts.  Section headings and subheadings
are included solely for convenience of reference and shall not affect the
meaning or interpretation of any provision of this Agreement.  This Agreement
may be executed in two or more counterparts, each of which shall be deemed to be
an original and all of which taken together shall constitute a single agreement.

          8.12     Entire Agreement.  This Agreement constitutes the entire
agreement between the Bank and the Director concerning the subject matter.  No
rights are granted to the Director other than those specifically set forth.

          8.13     Waiver.  A waiver by either party of any of the terms or
conditions of this Agreement in any one instance shall not be considered a
waiver of such terms or conditions for the future, or of any subsequent breach
thereof.  All remedies, rights, undertakings, obligations, and agreements
contained in this Agreement shall be cumulative and none of them shall be in
limitation of any other remedy, right, undertaking, obligation, or agreement of
either party.

--------------------------------------------------------------------------------




          8.14     Notices.  Any notice under this Agreement shall be deemed to
have been effectively made or given if in writing and personally delivered,
delivered by mail properly addressed in a sealed envelope, postage prepaid by
certified or registered mail, delivered by a reputable overnight delivery
service, or sent by facsimile.  Unless otherwise changed by notice, notice shall
be properly addressed to the Director if addressed to the address of the
Director on the books and records of the Bank at the time of the delivery of the
notice, and properly addressed to the Bank if addressed to the board of
directors, First Reliance Bank, 2170 West Palmetto Street, Florence, South
Carolina 29501 Attention: Corporate Secretary.

          8.15     Internal Revenue Code Section 409A.  The Bank and the
Director intend that their exercise of authority or discretion under this
Agreement shall comply with section 409A of the Internal Revenue Code of 1986. 
If when the Director’s service terminates the Director is a specified employee,
as defined in section 409A of the Internal Revenue Code of 1986, or if any
payments or benefits under this Agreement will result in additional tax or
interest to the Director because of section 409A(a)(1), then despite any
provision of this Agreement to the contrary the Director will not be entitled to
the payments or benefits until the earliest of (x) the date that is at least six
months after termination of the Director’s service for reasons other than the
Director’s death, (y) the date of the Director’s death, or (z) any earlier date
that does not result in additional tax or interest to the Director under section
409A.  As promptly as possible after the end of the period during which payments
or benefits are delayed under this provision, the entire amount of the delayed
payments shall be paid to the Director in a single lump sum.  If any provision
of this Agreement does not satisfy the requirements of section 409A, the
provision shall nevertheless be applied in a manner consistent with those
requirements, despite any contrary provision of this Agreement.  If any
provision of this Agreement would subject the Director to additional tax or
interest under section 409A, the Bank shall reform the provision.  However, the
Bank shall maintain to the maximum extent practicable the original intent of the
applicable provision without subjecting the Director to additional tax or
interest, and the Bank shall not be required to incur any additional
compensation expense as a result of the reformed provision.  References in this
Agreement to section 409A of the Internal Revenue Code of 1986 include rules,
regulations, and guidance of general application issued by the Department of the
Treasury under Internal Revenue Code section 409A.

          IN WITNESS WHEREOF, the Director and a duly authorized officer of the
Bank have executed this Director Retirement Agreement as of the date first
written above.

Director:

 

First Reliance Bank:

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

By:

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

Its:

 

 

 

 

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------




BENEFICIARY DESIGNATION
FIRST RELIANCE BANK
DIRECTOR RETIREMENT AGREEMENT

          I, _________________, designate the following as beneficiary of any
death benefits under this Director Retirement Agreement –

          Primary:

 

 

 

--------------------------------------------------------------------------------

 .

 

 

 

 

          Contingent:

 

 

 

--------------------------------------------------------------------------------

 .

          Note:  To name a trust as beneficiary, please provide the name of the
trustee(s) and the exact name and date of the trust agreement.

          I understand that I may change these beneficiary designations by
filing a new written designation with the Bank.  I further understand that the
designations will be automatically revoked if the beneficiary predeceases me, or
if I have named my spouse as beneficiary and our marriage is subsequently
dissolved.

            Signature:  _____________________

                              _____________________

          Date:           _______________________, 2006

          Accepted by the Bank this              day of
                                           , 2006.

 

By:

___________________________

 

 

 

 

Print Name:

___________________________

 

 

 

 

Title:

___________________________


--------------------------------------------------------------------------------




ADDENDUM A

FIRST RELIANCE BANK
ENDORSEMENT SPLIT DOLLAR AGREEMENT

          This ENDORSEMENT SPLIT DOLLAR AGREEMENT (this “Agreement”) is entered
into as of this            day of                                , 2006 by and
between First Reliance Bank, a South Carolina-chartered bank (the “Bank”), and
__________, a director of the Bank (the “Director”).  This Agreement shall
append the Split Dollar Policy Endorsement entered into on even date herewith or
as subsequently amended, by and between the aforementioned parties.

          WHEREAS, to encourage the Director to remain a member of the Bank’s
board of directors, the Bank is willing to divide the death proceeds of a life
insurance policy on the Director’s life, and

          WHEREAS, the Bank will pay life insurance premiums from its general
assets.

          NOW THEREFORE, in consideration of the foregoing premises and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows.

ARTICLE 1
GENERAL DEFINITIONS

          Capitalized terms not otherwise defined in this Agreement are used
herein as defined in the Director Retirement Agreement dated as of the date of
this Agreement between the Bank and the Director.  The following terms shall
have the meanings specified.

          1.1          “Administrator” means the administrator described in
Article 7.

          1.2          “Director’s Interest” means the benefit set forth in
section 2.2.

          1.3          “Insured” means the Director.

          1.4          “Insurer” means each life insurance carrier for which
there is a Split Dollar Policy Endorsement attached to this Agreement.

          1.5          “Net Death Proceeds” means the total death proceeds of
the Policy minus the cash surrender value.

          1.6          “Policy” means the specific life insurance policy or
policies issued by the Insurer.

          1.7          “Split Dollar Policy Endorsement” means the form required
by the Administrator or the Insurer to indicate the Director’s interest, if any,
in a Policy on the Director’s life.

ARTICLE 2
POLICY OWNERSHIP/INTERESTS

          2.1          Bank Ownership.  The Bank is the sole owner of the Policy
and shall have the right to exercise all incidents of ownership.  The Bank shall
be the beneficiary of the remaining death proceeds of the Policy after the
Director’s interest is paid according to section 2.2 below.

--------------------------------------------------------------------------------




          2.2          Death Benefit.  Provided the Director’s death occurs
before the Director’s Separation from Service, at the Director’s death the
Director’s beneficiary designated in accordance with the Split Dollar Policy
Endorsement shall be entitled to the lesser of (x) ______ or (y) 100% of the Net
Death Proceeds (the lesser of (x) and (y) being referred to hereinafter as the
“Director’s Interest”).  The Director shall have the right to designate the
beneficiary of the Director’s Interest.

          2.3          Option to Purchase.  Upon termination of this Agreement,
the Bank shall not sell, surrender, or transfer ownership of the Policy without
first giving the Director or the Director’s transferee the option to purchase
the Policy for a period of 60 days from written notice of such intention.  The
purchase price shall be an amount equal to the cash surrender value of the
Policy.

          2.4          Comparable Coverage.  The Bank shall maintain the Policy
in full force and effect.  The Bank may not amend, terminate, or otherwise
abrogate the Director’s interest in the Policy unless the Bank replaces the
Policy with a comparable insurance policy to cover the benefit provided under
this Agreement and executes a new split dollar agreement and endorsement for the
comparable insurance policy.  The Policy or any comparable policy shall be
subject to claims of the Bank’s creditors.

          2.5          Internal Revenue Code Section 1035 Exchanges.  The
Director recognizes and agrees that the Bank may after this Agreement is adopted
wish to exchange the Policy of life insurance on the Director’s life for another
contract of life insurance insuring the Director’s life.  Provided that the
Policy is replaced (or intended to be replaced) with a comparable policy of life
insurance, the Director agrees to provide medical information and cooperate with
medical insurance-related testing required by a prospective insurer for
implementing the Policy or, if necessary, for modifying or updating to a
comparable insurer.

ARTICLE 3
PREMIUMS

          3.1          Premium Payment.  The Bank shall pay any premiums due on
the Policy.

          3.2          Economic Benefit.  The Administrator shall annually
determine the economic benefit attributable to the Director based on the life
insurance premium factor for the Director’s age multiplied by the aggregate
death benefit payable to the Director’s beneficiary.   The “life insurance
premium factor” is the minimum factor applicable under guidance published
pursuant to Treasury Reg. section 1.61-22(d)(3)(ii) or any subsequent authority.

          3.3          Imputed Income.  The Bank shall impute the economic
benefit to the Director on an annual basis, by adding the economic benefit to
the Director’s Form 1099, or if applicable, W-2.

ARTICLE 4
ASSIGNMENT

          The Director may irrevocably assign without consideration all of the
Director’s interest in the Policy and in this Agreement to any person, entity,
or trust established by the Director or the Director’s spouse.  If the Director
transfers all of the Director’s interest in the Policy, then all of the
Director’s interest in the Policy and in the Agreement shall be vested in the
Director’s transferee, who shall be substituted as a party hereunder and the
Director shall have no further interest in this Agreement.

--------------------------------------------------------------------------------




ARTICLE 5
INSURER

          The Insurer shall be bound by the terms of the Policy only.  Any
payments the Insurer makes or actions it takes in accordance with the Policy
shall fully discharge it from all claims, suits, and demands of all entities or
persons.  The Insurer shall not be bound by or be deemed to have notice of the
provisions of this Agreement.

ARTICLE 6
CLAIMS AND REVIEW PROCEDURES

          6.1          Claims Procedure.  The Bank shall notify in writing any
person or entity making a claim for benefits under this Agreement (the
“Claimant”) of his or her eligibility or ineligibility for benefits under the
Agreement.  The Bank shall send the written notice to the Claimant within 90
days after Claimant’s written application for benefits.  If the Bank determines
that the Claimant is not eligible for benefits or full benefits, the notice
shall state (w) the specific reasons for denial, (x) a specific reference to the
provisions of the Agreement on which the denial is based, (y) a description of
any additional information or material necessary for the Claimant to perfect his
or her claim and a description of why it is needed, and (z) an explanation of
the Agreement’s claims review procedure and other appropriate information
concerning the steps to be taken if the Claimant wishes to have the claim
reviewed.  If the Bank determines that there are special circumstances requiring
additional time to make a decision, the Bank shall notify the Claimant of the
special circumstances and the date by which a decision is expected to be made,
and the Bank may extend the time for up to an additional 90 days.

          6.2          Review Procedure.  If the Bank determines that the
Claimant is not eligible for benefits or if the Claimant believes that he or she
is entitled to greater or different benefits, the Claimant shall have the
opportunity to have the claim reviewed by the Bank by filing a petition for
review with the Bank within 60 days after receipt of the notice issued by the
Bank.  The petition shall state the specific reasons the Claimant believes
entitle him or her to benefits or to greater or different benefits.  Within 60
days after receipt by the Bank of the petition, the Bank shall give the Claimant
(and counsel, if any) an opportunity to present his or her position to the Bank
verbally or in writing, and the Claimant (or counsel) shall have the right to
review the pertinent documents.  The Bank shall notify the Claimant of the
Bank’s decision in writing within the 60-day period, stating specifically the
basis of its decision and identifying the specific provision(s) of the Agreement
on which the decision is based.  If because of the need for a hearing the 60-day
period is not sufficient, the decision may be deferred for up to another 60 days
at the election of the Bank, but notice of this deferral shall be given to the
Claimant.

ARTICLE 7
ADMINISTRATION OF AGREEMENT

          7.1           Administrator Duties.  This Agreement shall be
administered by an Administrator, which shall consist of the Bank’s board of
directors or such committee as the board shall appoint.  The Director may be a
member of the Administrator.  The Administrator shall also have the discretion
and authority to (x) make, amend, interpret, and enforce all appropriate rules
and regulations for the administration of this Agreement and (y) decide or
resolve any and all questions, including interpretations of this Agreement, as
may arise in connection with the Agreement.

          7.2          Agents.  In the administration of this Agreement, the
Administrator may employ agents and delegate to them such administrative duties
as it sees fit (including acting through a duly appointed representative), and
may from time to time consult with counsel who may be counsel to the Bank.

--------------------------------------------------------------------------------




          7.3          Binding Effect of Decisions.  The decision or action of
the Administrator about any question arising out of or in connection with the
administration, interpretation, and application of this Agreement and the rules
and regulations promulgated hereunder shall be final and conclusive and binding
upon all persons having any interest in the Agreement.

          7.4          Indemnity of Administrator.  The Bank shall indemnify and
hold harmless the members of the Administrator against any and all claims,
losses, damages, expenses, or liabilities arising from any action or failure to
act with respect to this Agreement, except in the case of willful misconduct by
the Administrator or any of its members.

          7.5          Information.  To enable the Administrator to perform its
functions, the Bank shall supply full and timely information to the
Administrator on all matters relating to the date and circumstances of the
retirement, death, or Separation from Service of the Director, and such other
pertinent information as the Administrator may reasonably require.

ARTICLE 8
MISCELLANEOUS

          8.1          Amendment and Termination of Agreement.  This Agreement
may be amended or terminated solely by a written agreement signed by the Bank
and the Director.  However, this Agreement shall terminate upon the first to
occur of (x) distribution of the death benefit proceeds in accordance with
section 2.2 above or (y) termination of the Director Retirement Agreement under
Article 5 of the Director Retirement Agreement or (z) the Director’s Separation
from Service.

          8.2           Binding Effect.  This Agreement shall bind the Director
and the Bank and their beneficiaries, survivors, executors, administrators, and
transferees, and any Policy beneficiary.

          8.3           No Guarantee of Employment.  This Agreement is not an
employment policy or contract.  It does not give the Director the right to
remain a director of the Bank.  It also does not require the Director to remain
a director or interfere with the Director’s right to terminate service at any
time.

          8.4          Successors; Binding Agreement.  By an assumption
agreement in form and substance satisfactory to the Director, the Bank shall
require any successor (whether direct or indirect, by purchase, merger,
consolidation, or otherwise) to all or substantially all of the business or
assets of the Bank to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Bank would be required to
perform this Agreement if no succession had occurred.

          8.5           Applicable Law.  This Agreement and all rights hereunder
shall be governed by and construed according to the laws of the State of South
Carolina, except to the extent preempted by the laws of the United States of
America.

          8.6           Entire Agreement.  This Agreement and the Director
Retirement Agreement constitute the entire agreement between the Bank and the
Director concerning the subject matter.  No rights are granted to the Director
under this Agreement other than those specifically set forth.

          8.7          Severability.  If any provision of this Agreement is held
invalid, such invalidity shall not affect any other provision of this Agreement
not held invalid, and each such other provision shall continue in full force and
effect to the full extent consistent with law.  If any provision of this
Agreement is held invalid in part, such invalidity shall not affect the
remainder of the provision not held invalid, and the remainder of the provision
together with all other provisions of this Agreement shall continue in full
force and effect to the full extent consistent with law.

--------------------------------------------------------------------------------




          8.8          Headings.  Headings and subheadings herein are included
solely for convenience of reference and shall not affect the meaning or
interpretation of any provision of this Agreement.

          8.9          Notices.  All notices, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given if delivered by hand or mailed, certified or registered mail, return
receipt requested, with postage prepaid, to the following addresses or to such
other address as either party may designate by like notice.  Unless otherwise
changed by notice, notice shall be properly addressed to the Director if
addressed to the address of the Director on the books and records of the Bank at
the time of the delivery of such notice, and properly addressed to the Bank if
addressed to the board of directors, First Reliance Bank, 2170 West Palmetto
Street, Florence, South Carolina 29501.

          In WITNESS WHEREOF, the Director and a duly authorized representative
of the Bank have executed this Agreement as of the date first written above.

DIRECTOR:

 

BANK:

 

 

First Reliance Bank

--------------------------------------------------------------------------------

 

 

 

 

 

By:

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

Its:

 

 

 

 

--------------------------------------------------------------------------------


 

AGREEMENT TO COOPERATE WITH INSURANCE UNDERWRITING INCIDENT TO INTERNAL REVENUE
CODE SECTION 1035 EXCHANGE

          I acknowledge that I have read the Endorsement Split Dollar Agreement
and agree to be bound by its terms, particularly the covenant on my part set
forth in section 2.5 of the Endorsement Split Dollar Agreement to provide
medical information and cooperate with medical insurance-related testing
required by an insurer to issue a comparable insurance policy to cover the
benefit provided under this Endorsement Split Dollar Agreement.

--------------------------------------------------------------------------------

 

Witness

 


--------------------------------------------------------------------------------